Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s amendment filed 02/25/2021 changing independent claims 1, 5, 9, and 24 overcome the claim rejected under 35 U.S.C. 103(a).  The 35 U.S.C. 103(a) rejections has been withdrawn and application is in condition for allowance.

Claim Status
Claims 1-30 are pending.
Claims 11-20 are cancelled.
Claims 1-10 and 21-30 are allowed.

Allowable Subject Matter

3.	Claims 1-10 and 21-30 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a motor vehicle camshaft or crankshaft sensor (10), said sensor comprising: “a processor module (14), connected to the output port and the measuring cell (12), that processes the raw signal received from the measuring cell (12), the operate in either of two distinct operating modes, a first of the operating modes being a measurement mode and a second of the operating modes being a diagnostic mode,
the processor module (14) further configured to switch between operating in the measurement mode and the diagnostic mode in response to receiving a predefined message for configuring the processor module (14),
wherein in the diagnostic mode, the processor module (14) supplies at said output port (17) a diagnostic signal, different from the measurement signal and representing amplitudes  of the raw signal.” in combination with all the other elements of claim 1.  
Claims 2-4, 22-23, and 29-30 are also allowed as they further limit claim 1.

Regarding claim 5 the prior art or record taken alone or in combination fail to teach or suggest a method (50) of diagnosing a motor vehicle camshaft or crankshaft sensor (10), comprising: “the processor module (14) further configured to switch between i) operating in the measurement mode in which the processor module (14) supplies at said output port (17) a measurement signal representing times of passage of teeth of the target (11) at a level of the measuring cell (12) , and ii) operating in the diagnostic mode in which the processor module (14).
a recurrent recovery step (52) of recovering the diagnostic signal at the output port (17), the diagnostic signal corresponding to a value of a local maximum and/or a local minimum of the raw signal; and
a diagnostic step (53) of diagnosing the sensor (10) by comparing the diagnostic signals recovered at the output port of the sensor” in combination with all the other elements of claim 5.  
Claims 6-8 and 28 are also allowed as they further limit claim 5.

Regarding claim 9 the prior art or record taken alone or in combination fail to teach or suggest a diagnostic module (40) for diagnosing a camshaft or crankshaft sensor (10), comprising: which the processor module (14) supplies at said output port a measurement signal representing times of passage of teeth of a target at a level of a measuring cell (12) to a diagnostic mode in which the processor module supplies at said output port a diagnostic signal, different from the measurement signal and representing an amplitude of a raw analog signal produced by the measuring cell,
recurrently recovering the diagnostic signal from the output port and storing the diagnostic signal in the memory, so as to recurrently store a plurality of diagnostic signals corresponding to a value of a local maximum and/or a local minimum of a raw signal generated by the sensor, and comparing the diagnostic signals..” in combination with all the other elements of claim 9.  
Claims 10 and 21 are also allowed as they further limit claim 9.

Regarding claim 24 the prior art or record taken alone or in combination fail to teach or suggest an electronic sensing apparatus for sensing a position of a toothed target (11) that rotates with an operative rotation of a machine, the apparatus comprising: “a processor module (14), connected to the output port and the measuring cell (12), that processes a raw analog signal received from the measuring cell (12), the processor module (14) configured to operate in either of two distinct operating modes, a first of the operating modes being a measurement mode and a second of the operating modes being a diagnostic mode,
the processor module (14) further configured to switch between operating in the measurement mode and the diagnostic mode in response to receiving a predefined message for configuring the processor module (14),
wherein in the diagnostic mode,  the processor module (14) supplies at said output port (17) a diagnostic signal, different from the measurement signal and representing amplitudes as of the raw signal..” in combination with all the other elements of claim 24.  
Claims 25-27 are also allowed as they further limit claim 24.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868